El Juez Presidente Señor Hernández Denton
emitió la opinión del Tribunal.
La controversia en este caso requiere que interpretemos por primera vez la Sec. 2-118 de la Ley Núm. 208 de 17 de agosto de 1995, según enmendada, conocida como la Ley de Transacciones Comerciales, 19 L.P.R.A. sec. 518. La referida sección establece un término prescriptivo de tres años para las acciones de apropiación indebida de instrumentos negociables. Específicamente, debemos determinar en qué momento comienza a transcurrir dicho término cuando se trate de la apropiación indebida de cheques. Por entender que el Tribunal de Apelaciones actuó correctamente al de-cidir que, en el caso de los cheques, el término prescriptivo comienza a transcurrir cuando éstos se negocian, confirmamos la sentencia recurrida.
I
La Corporación Pública para la Supervisión y Seguro de Cooperativas de Puerto Rico (COSSEC) es una entidad pública cuyas funciones y facultades fueron establecidas mediante la Ley Núm. 114 de 17 de agosto de 2001 (7 L.P.R.A. sec. 1334 et seq.). Sus funciones principales son la fiscalización y supervisión de las cooperativas de ahorro y crédito, así como la formulación de la política pública y reglamentación del movimiento cooperativo. 7 L.P.R.A. sec. 1334.(1) Las cooperativas tienen la obligación de someter anualmente a COSSEC un estado de situación que refleje *797sus circunstancias financieras, incluso el balance de las cuentas de acciones y depósitos de los socios. 7 L.P.R.A. sec. 1334k. Al ejercer sus facultades fiscalizadoras, COSSEC puede exigir a una cooperativa informes financieros adicio-nales o de cualquier otra índole y podrá realizar auditorías extraordinarias. Íd.; 7 L.P.R.A. sec. 1334p.
En dicha ley también se le otorga a COSSEC el poder de colocar a las cooperativas que regula bajo administración en sindicatura e iniciar las acciones que estime necesarias a nombre de éstas. 17 L.P.R.A. sec. 1334b. En el ejercicio de tales facultades, COSSEC colocó a la Cooperativa de Ahorro y Crédito de los Empleados de la Autoridad de Puertos y de la Autoridad Metropolitana de Autobuses (Cooperativa) bajo administración en sindicatura.
El 4 de febrero de 2004, luego de realizar una auditoría de las finanzas de la Cooperativa, COSSEC presentó una demanda contra los hermanos, Sr. Manuel González López y Sr. Lino González López, los miembros de la Junta de Direc-tores de la Cooperativa, los miembros del Comité de Super-visión de la Cooperativa y los auditores externos de la Coo-perativa, entre otros. Alegó, en síntesis, que el Sr. Manuel González López, quien fungió como administrador de la Cooperativa entre 1999 y 2003, en contubernio con su her-mano y fraudulentamente, emitió cheques a nombre de so-cios y personas ficticias que luego endosaban y depositaban en sus cuentas personales. Según COSSEC, la cuantía de los cheques apropiados indebidamente ascendía a $1,897,258.
COSSEC también incluyó como demandado al Banco Popular de Puerto Rico por ser la entidad bancaria en la que el señor González López y su hermano tenían las cuentas per-sonales que supuestamente utilizaron para depositar los cheques apropiados indebidamente. En la demanda se le imputó al Banco Popular no ejercer el cuidado debido al ve-rificar los endosos; obrar de mala fe al no investigar el au-mento de actividad transaccional de las cuentas de los code-mandados en cuestión, e incurrir en negligencia crasa al *798autorizar el depósito de cheques fraudulentos e ilegales, en-tre otras cosas.
Posteriormente, el Banco Popular presentó urna moción para que se dictara sentencia por las alegaciones y adujo que toda causa de acción en su contra relacionada al cambio o depósito de cheques que haya surgido más de tres años antes de que se presentara la demanda estaba prescrita se-gún la Sec. 2-118 de la Ley de Transacciones Comerciales, 19 L.P.R.A. sec. 518. Señaló que el momento cuando surge la causa de acción por apropiación indebida de un cheque es cuando éste se negocia. Es decir, cuando se paga, se cambia o se deposita. Adujo que así lo han resuelto los estados cuya legislación sobre instrumentos negociables procede del Uniform Commercial Code, como la nuestra.
Por su parte, COSSEC se opuso y alegó que en Puerto Rico rige la teoría cognoscitiva del daño, por lo que las causas de acción en relación con la apropiación indebida de los cheques surgieron cuando descubrió que el señor Gon-zález López y su hermano se habían apropiado del dinero, y no cuando se negociaron los cheques. Por tal razón, alegó que ninguna de sus causas de acción contra el Banco Popular están prescritas.
Tras varios incidentes procesales, el Tribunal de Pri-mera Instancia declaró “con lugar” la referida moción y dictó sentencia parcial a favor del Banco Popular. Asi-mismo, determinó que el momento en el que surgieron las causas de acción fue cuando se cambiaron y se depositaron cada uno de los cheques en las cuentas personales del se-ñor González López y su hermano. Por ende, desestimó todas las reclamaciones relativas a cheques que se hubie-ran negociado más de tres años antes de que se presentara la demanda. Desestimó, además, toda reclamación contra el Banco Popular por gastos de síndicos, auditores, gastos legales, costas y honorarios de abogado.
Inconforme con dicha determinación, COSSEC acudió al Tribunal de Apelaciones. Adujo que el foro de instancia se equivocó al estimar que la causa de acción surge cuando el cheque se negocia y no cuando el perjudicado descubre la *799apropiación, como sería si se hubiese reconocido la aplica-ción de la teoría cognoscitiva del daño. El Banco Popular se opuso y solicitó al Tribunal de Apelaciones que confirmara la sentencia. Fundamentó su solicitud esencialmente en los mismos argumentos que esgrimió ante el Tribunal de Primera Instancia. Luego de otros trámites, el foro apela-tivo intermedio confirmó la sentencia apelada por entender que se había resuelto correctamente que las causas de ac-ción respecto a cheques negociados por el Banco Popular más de tres años antes de que se interpusiera la demanda estaban prescritas.
Ante esta determinación adversa, COSSEC acude ante nos mediante recurso de certiorari y reitera los argumen-tos que presentó ante los foros inferiores. Aduce que, ante el silencio que guarda la Ley de Transacciones Comerciales en cuanto al surgimiento de la causa de acción en cuestión, no procede acudir a otras jurisdicciones para llenar el va-cío, sino que aplica la teoría cognoscitiva del daño.
Acordamos expedir, y con el beneficio de la comparecen-cia de ambas partes, procedemos a resolver.
II
Los instrumentos negociables, o títulos cambiarlos, como se les designa en la tradición civilista, son documentos en los que se plasma el derecho a cobrar una suma de dinero y a los que el ordenamiento jurídico les confiere una especial habilidad para circular. M.R. Garay Aubán, Derecho Cambiario, Ponce, Ed. Revista de Derecho Puertorriqueño, 1999, pág. 1. Los instrumentos negociables modernos más utilizados son la letra de cambio o giro, el cheque y el pagaré.
Los tratadistas no han podido fijar con precisión el ori-gen de los instrumentos negociables, pero están de acuerdo en que desde tiempos remotos han sido empleados para agilizar el comercio y facilitar el flujo de la riqueza. Así, por ejemplo, dice Basilio Santiago Romero, citando a Barto-lomé Guillén E. Igual, que en el derecho asirio-babilónico *800se utilizaba el sipartu; en India el ound kat goud; en la antigua Grecia el singraphum; en Egipto el sandch, y en el Imperio Romano el permutatio y la receptum argentarii. B. Santiago Romero, Instrumentos negociables: Ley Uniforme de Instrumentos Negociables de Puerto Rico y comentarios al Código Uniforme de Comercio de los Estados Unidos, Palencia de Castilla, Industrias Gráficas Diario-Día, 1966, págs. 9-10. La primera mención de la letra de cambio, instrumento negociable por excelencia, en lo que hoy conocemos como el Reino de España, se encuentra en un edicto publicado en 1394 por magistrados barceloneses. Íd.
En lo que respecta a Puerto Rico, nuestra primera legislación sobre estos medios de intercambio comercial provenía del Código de Comercio español de 1889. Posteriormente, dicho código fue enmendado por la Ley Uniforme de Instrumentos Negociables de Puerto Rico, Ley Núm. 17 de 22 de abril de 1930, que se basaba en la Ley Uniforme de Instrumentos Negociables estadounidense de 1896, desa-rrollada por el National Conference of Commissioners on Uniform State Laws. Para 1924 todos los estados habían adoptado la Ley Uniforme de Instrumentos Negociables con ligeras variaciones. Garay Aubán, op. cit., pág. 19. Esta legislación modelo estaba basaba, a su vez, en el Bill of Exchange Act inglés de 1882, que en su momento codificó las prácticas mercantiles que venían observándose en Inglaterra desde la Edad Media. Íd.
En 1952, el National Conference of Commissioners on Uniform State Laws, en conjunción con el American Law Institute, publicaron el Uniform Commercial Code (UCC). A través del resto del siglo XX, los distintos estados integraron dicho código modelo dentro de sus propios ordenamientos internos. En Puerto Rico, el proceso de integración del UCC comenzó con la aprobación de la Ley Núm. 208 de 17 de agosto de 1995, antes conocida como la Ley de Instrumentos Negociables y Transacciones Bancarias. Posteriormente, mediante la Ley Núm. 241 de 19 de septiembre de 1996 se enmendó la Ley Núm. 208, supra, para que fuera conocida como la Ley de Transacciones Comerciales *801(LTC), nombre que lleva actualmente. (2) A través de los años, este cuerpo normativo se ha enmendado en múltiples ocasiones, más recientemente, mediante la Ley Núm. 96 de 10 de septiembre de 2009, la cual introdujo ciertos cambios relativos al perfeccionamiento de gravámenes mobiliarios. 19 L.P.R.A. secs. 2104 y 2108.
El propósito principal de incorporar el UCC a través de la LTC fue modernizar el derecho cambiario puertorriqueño y ponerlo a la par con las legislaciones vigentes en las demás jurisdicciones estadounidenses, según se indicó en la Exposición de Motivos de la Ley Núm. 208, supra. Allí se hace referencia a la necesidad de que la regulación cambiaria sea capaz de atender los asuntos que surgen en el mercado moderno. 1995 (Parte 1) Leyes de Puerto Rico 1013. Uno de los aspectos más importantes que se intenta regular a través del UCC y de la LTC es fijar responsabilidades, de forma tal que los obstáculos que con frecuencia surgen en el flujo comercial se puedan remover rápidamente y, en cambio, la riqueza fluya libremente. Así, por ejemplo, se expresa que, “[e]n el ambiente electrónico de fin del Siglo XX, la expedi-ción, presentación, confirmación, cobro, pago y devolución *802de los millones de efectos en circulación exigen términos es-pecíficos para la fijación de responsabilidades conexas con cada paso de su manejo y negociación”. Íd.
Con lo anterior como norte, la Sec. 1-102 de la LTC establece, entre otras cosas, que sus propósitos fundamentales son: “(a) [simplificar, clarificar y modernizar el derecho que rige las transacciones comerciales; (b) [p]ermitir la continua expansión de prácticas comerciales por medio de las costumbres, los usos y los acuerdos entre las partes [,] y (c) [u]niformar el derecho entre las diversas jurisdicciones”. 19 L.P.R.A. sec. 401(2)(a)-(c). Por su parte, la Sec. 1-103 dispone que “[a] menos que sean desplazados por disposiciones particulares de las secs. 401 et seq. de este título, los principios generales del derecho en nuestra jurisdicción aplicarán de modo supletorio”. 19 L.P.R.A. sec. 402.(3)
La correcta resolución de la controversia ante nos re-querirá que determinemos cuál de estas dos disposiciones de la LTC aplica: la Sec. 1-102 o la Sec. 1-103. Es decir, debemos decidir si acudimos a otras jurisdicciones en aras de uniformar el derecho o si aplicamos de modo supletorio los principios generales del derecho en nuestra jurisdicción —en particular, la teoría cognoscitiva del daño— para de-terminar cuándo comienza a transcurrir el término pres-criptivo de tres años aplicable a la causas de acción por apropiación indebida de instrumentos negociables.
Con ello en mente, y antes de entrar de lleno a resolver el asunto ante nos, pasemos a analizar los preceptos espe-cíficos de la LTC pertinentes a la controversia que nos ocupa.
*803III
La Sec. 2-104 de la LTC establece los elementos mínimos que debe contener un documento para que sea considerado un instrumento negociable. Allí se establece que un instrumento negociable es
... una promesa o una orden incondicional de pago de una cantidad específica de dinero, con o sin intereses u otros car-gos descritos en la promesa u orden, si el mismo:
(1) Es pagadero al portador o a la orden al momento de su emisión o cuando primero adviene a la posesión de un tenedor;
(2) es pagadero a la presentación o en una fecha específica, y
(3) no especifica otro compromiso o instrucción por parte de la persona que promete u ordena el pago que no sea el pago del dinero .... 19 L.P.R.A. sec. 504(a)(1)-(3).(4)
La Sec. 2-104 también dispone que “[u]n instrumento es un ‘pagaré’ si es una promesa y es un ‘giro’ si es una orden”. 19 L.P.R.A. sec 504(e).(5) Además, dicha sección define el cheque como “un ‘giro’, siempre que no sea un giro documentario, pagadero a la presentación y librado contra un banco, o ... un cheque del gerente o un cheque de pagador-receptor. Un instrumento puede ser un cheque aunque en su faz sea descrito con otro término, tal como ‘giro postal’ ”. 19 L.P.R.A. sec. 504(f). El Prof. Miguel R. Garay Aubán comenta sobre el cheque que:
[E]s el más común de todos los instrumentos negociables .... La LTC frecuentemente da un trato especial a los cheques respecto a los demás instrumentos negociables. La Sección 2-104(f) define al cheque como un giro pagadero a la presentación y librado contra un banco.
*804El cheque cumple una función económica importantísima como medio de pago de deudas de dinero, aunque está siendo desplazado progresivamente por las tarjetas de crédito y los medios electrónicos de pago. Desde el punto de vista práctico, evita el pago en moneda de curso legal. Una vez cobrado por el acreedor, provee a quien pagó de un instrumento cancelado que le sirve como prueba de pago. Garay Aubán, op. cit., págs. 100-101.
Por su parte, la Sec. 2-420 de la LTC establece una causa de acción por apropiación indebida de instrumentos negociables, incluyendo, por supuesto, el cheque. 19 L.P.R.A. sec. 670. Dicha sección establece en el inciso (a) que “[u]n instrumento será apropiado indebidamente si el mismo se toma mediante cesión, que no constituye negociación, de una persona que no tiene derecho a exigir el cumplimiento del instrumento, o si un banco hace u obtiene el pago del instrumento para una persona que no tenía derecho a exigir el cumplimiento o a recibir su pago”. (Enfasis suplido.) 19 L.P.R.A. sec. 670(a). Es decir, la LTC dispone que comete apropiación indebida no sólo aquel que tome un instrumento sin derecho a él, sino también el banco que haga u obtenga el pago del instrumento. Íd.
Es preciso señalar que dicha sección también establece que en una acción por apropiación indebida de un instrumento negociable, “se presumirá que la medida de responsabilidad es la cuantía pagadera en el instrumento, pero lo recobrado no nunca [sic] podrá exceder el monto del derecho que el reclamante tenga bajo el instrumento”. (Enfasis suplido.) 19 L.P.R.A. sec. 670(b). Mediante esta disposición se fija un límite a la cuantía que una persona podrá recobrar de otra o de un banco como consecuencia de la apropiación indebida de un instrumento negociable. Dicho límite corresponde al monto de la promesa u orden de pago plasmada en el instrumento negociable.
En lo relativo a la prescripción de esta acción, la Sec. 2-118 de la LTC dispone que "[a] menos que esté regida por otra ley referente a reclamaciones por indemnización o contribución, una acción: (i) por la apropiación inde-*805bida de un instrumento ... deberá comenzarse dentro de los tres (3) años siguientes a la fecha en que surja la causa de acción”. (Énfasis suplido.) 19 L.P.R.A. sec. 518(g). Así, pues, la citada sección establece claramente que a una causa de acción al amparo de la Sec. 2-420 de la LTC, supra, le aplica un término de prescripción extintiva de tres años.
No obstante, a pesar de que el legislador instituyó un término de tres años para el ejercicio de una causa de acción por apropiación indebida de un instrumento negociable, ni de la Sec. 2-118, supra, ni de la Sec. 2-420, supra, en la que se crea la causa de acción, se desprende cuándo ésta surge.
IV
El caso de autos requiere que determinemos desde qué momento se puede ejercitar una causa de acción por apro-piación indebida de un instrumento negociable para fijar cuándo comienza a transcurrir el término prescriptivo. La correcta resolución de la controversia ante nos requerirá que determinemos si debemos aplicar la Sec. 1-102, supra, o la Sec. 1-103, supra. Es decir, debemos decidir si acudi-mos a otras jurisdicciones en aras de uniformar el Derecho o si aplicamos de modo supletorio los principios generales del Derecho en nuestra jurisdicción —en particular, la teo-ría cognoscitiva del daño— para determinar cuándo co-mienza a transcurrir el término prescriptivo en cuestión.
A. Como es sabido, la figura de la prescripción extintiva es de índole sustantiva y se rige por los principios que informa el Código Civil. Santos de García v. Banco Popular, 172 D.P.R. 759 (2007). Hemos expresado que ésta “es un instituto propio del derecho civil inextricablemente unido al derecho que se intenta reivindicar” (Campos v. Cía. Fom. Ind., 153 D.P.R. 137, 143 (2001)) y aplica, como cuestión de derecho, con el paso del tiempo, a menos que se interrumpa su curso mediante los actos que el Código Civil *806y las leyes reconozcan como aquellos que tienen dicho efecto. Santos de García v. Banco Popular, supra. Debido a que opera de forma objetiva, no se puede dejar sin efecto ni oponerse alguien a ella demostrando voluntad en contrario. íd. El propósito de la prescripción extintiva es castigar la inercia y estimular el ejercicio rápido de las acciones. Campos v. Cía. Fom. Ind., supra. Los términos prescriptivos “fomentan la estabilidad jurídica de la relaciones y la seguridad en el tráfico jurídico”. Íd., pág. 144, citando a Culebra Enterprises Corp. V. E.L.A., 127 D.P.R. 943, 950 (1991).
Como parte de la doctrina sobre la prescripción extintiva hemos reconocido la teoría cognoscitiva del daño. Dicha teoría puede considerarse como una excepción a la norma de que un término prescriptivo comienza a transcurrir cuando objetivamente ocurre el daño, pues desde ese momento se podría ejercer una causa de acción. La referida teoría establece que una causa de acción en particular surge cuando el perjudicado descubrió o pudo descubrir el daño y quién lo causó, y conoció los elementos necesarios para poder ejercitar efectivamente su causa de acción. Santiago v. Ríos Alonso, 156 D.P.R. 181, 189 (2002). Por esto, el término para ejercer una acción no comienza a transcurrir cuando se sufre el daño, sino cuando se conocen los elementos necesarios para ejercitar la acción. Padín v. Cía. Fom. Ind., 150 D.P.R. 403, 411 (2000).
Como expresamos en Vega v. J. Pérez & Cía., Inc., 135 D.P.R. 746 (1994), por consideraciones de justicia se estima que el término comienza a transcurrir, no desde que se sufre, sino desde que subjetivamente se conoce el daño. En lo que respecta a acciones en daños y perjuicios hemos se-guido la corriente civilista liberal de reconocer un elemento subjetivo a la hora de determinar cuándo surge una causa de acción. No obstante, siempre hemos recalcado que si el desconocimiento se debe a falta de diligencia, entonces no son aplicables estas consideraciones sobre la prescripción. *807Padín v. Cía. Fom. Ind., supra, citando a Vega v. J. Pérez & Cía., Inc., supra.
B. Teniendo en cuenta la magnitud del volumen de transacciones comerciales que se llevan a cabo diaria-mente mediante instrumentos negociables, no es sorpren-dente que otras cortes, tanto estatales como federales, se hayan enfrentado previamente a controversias similares. Es decir, a litigios que se traban porque, al igual que en Puerto Rico, los estados han seguido al UCC y han estable-cido un término prescriptivo de tres años para el ejercicio de la acción por apropiación indebida de instrumentos ne-gociables sin fijar cuándo dicho término comienza a transcurrir. En la mayoría de dichos casos, ha estado en controversia si se debe entender que el término prescrip-tivo comienza a transcurrir tan pronto el cheque se negocia o si se debe aplicar la teoría cognoscitiva del daño (conoci-da en inglés como el discovery rule).
La inmensa mayoría de las cortes federales y estatales que se han enfrentado al asunto han descartado la aplicación del discovery rule. Véanse, a modo de ejemplo: Travelers Cas. & Sur. Co. of Am., Inc. v. Northwestern Mut. Life Ins. Co., 480 F.3d 499 (7mo Cir. 2007); Rodrigue v. Olin Employees Credit Union, 406 F.3d 434 (7mo Cir. 2005); John Hancock Fin. Servs. v. Old Kent Bank, 346 F.3d 727 (6to Cir. 2003); Menichini v. Grant, 995 F.2d 1224 (3er Cir. 1993); Kuwait Airways Corp. v. American Sec. Bank, 890 F.2d 456 (Cir. D.C. 1989); Metz v. Unizan Bank, 416 F.Supp.2d 568 (N.D. Ohio 2006); New Jersey Lawyers’ Fund for Client Protection v. Pace, 186 N.J. 123 (N.J. 2006); Copier Word Processing Supply, Inc. v. Wesbanco Bank, 640 S.E.2d 102 (W. Va. 2006); Yarbro, LTD v. Missoula Fed. Credit Union, 50 P.3d 158 (Mont. 2002); Pero’s Steak and Spaghetti House v. Lee, 90 S.W.3d 614 (Tenn. 2002); Husker News Co. v. Mahaska State Bank, 460 N.W. *8082d 476 (Iowa 1990); Kidney Cancer Association v. North Shore Community Bank, 373 Ill. App. 3d 396 (Ill. 2007).(6)
En Rodrigue v. Olin Employees Credit Union, supra, un caso resuelto por la Corte de Apelaciones federal para el Séptimo Circuito, una empleada se apropió indebidamente de los cheques que las aseguradoras le enviaban a la doc-tora para quien trabajaba como pago por servicios prestados. Durante el transcurso de nueve años la em-pleada falsificó los endosos de 269 cheques y los depositó a su cuenta bancaria, apropiándose así de $334,864. La doc-tora reclamó a la empleada y al banco de esta última según la disposición del Código de Comercio de Illinois que regula la apropiación indebida de instrumentos negociables. Dicha disposición proviene del UCC y es prácticamente igual a la Sec. 2-420 de la LTC, supra.
Al resolver que una causa de acción surgió cuando se negoció cada cheque y no cuando se negoció el último de los cheques, dicha corte compiló la gama de argumentos que se han empleado en las distintas decisiones antes citadas para descartar la aplicación del discovery rule. Según in-dica, el argumento más utilizado es que dicha regla resulta incompatible con los propósitos del UCC en cuanto a los fines de confiabilidad, finalidad, predictibilidad, uniformidad y eficiencia de las transacciones comerciales. Rodrigue v. Olin Employees Credit Union, supra, págs. 445-446. Ello, pues la utilidad de los instrumentos negociables ra-dica precisamente en su habilidad de ser aceptados prontamente por los acreedores y se debe buscar reforzar su negociabilidad, cosa que se vería perjudicada si se aplica el discovery rule. Íd.
El Séptimo Circuito también señaló en Rodrigue v. Olin *809Employees Credit Union, supra, que el comercio moderno exige la rápida y fácil resolución de disputas, por lo que la pronta identificación de los sujetos responsables y la certeza sobre la duración del periodo en el que se podría exigir res-ponsabilidad es vital. Esto requiere que las distintas leyes que incorporan el UCC sean mecánicas en su aplicación, pues el interés respecto al fin y predictibilidad de los instru-mentos supera en importancia otras consideraciones como lo sería la resolución equitativa de un caso en particular.
Se señala, además, que uno de los objetivos del UCC es la promoción de la utilización de métodos rigurosos de contabilidad. Rodrigue v. Olin Employees Credit Union, supra. La Corte de Apelaciones federal para el Séptimo Cir-cuito reconoció que esta postura puede dar lugar ocasional-mente a resultados poco equitativos. A estos efectos, citando a la Corte de Apelaciones federal para el Tercer Circuito, expresó:
“As tempting a choice as that may be in an individual case [i.e. favoring ‘the rights of unsuspecting victims of forgery over the broader interest of the commercial world’], we think the public would be poorly served by a rule that effectively shifts the responsibility for careful bookkeeping away from those in the best position to monitor accounts and employees. Strict application of the limitation period, while predictably harsh in some cases, best serves the twin goals of swift resolution of controversies and ‘certainty of liability’ advanced in the U.C.C. Íd., pág. 447, citando a Menichini v. Grant, supra, pág. 1230.
A pesar de lo mecánica que pueda aparentar ser la apli-cación del término prescriptivo en cuestión, se ha recono-cido una excepción: la ocultación fraudulenta. Véase Pero’s Steak and Spaghetti House v. Lee, supra. Si una parte alega correcta y oportunamente que fue víctima de oculta-ción fraudulenta, se entiende que la figura de la prescrip-ción no surte efecto hasta que cesa dicha ocultación. Íd.
Con el beneficio de los preceptos antes expuestos res-pecto al término prescriptivo ante nuestra consideración, procedemos a resolver la controversia ante nos.
*810V
COSSEC alega que no es necesario acudir a otras juris-dicciones ya que la LTC establece que los principios gene-rales del Derecho aplicarán de modo supletorio. Según ar-guye, esto nos llevaría a concluir que su causa de acción no surgió hasta que descubrieron, mediante la auditoría que realizaron tras colocar a la Cooperativa en sindicatura, el supuesto esquema de apropiación indebida de cheques.
Por su parte, el Banco Popular arguye que a la hora de pautar en qué momento comienza a transcurrir el término prescriptivo en controversia debemos garantizar la conse-cución del propósito uniformador de la LTC, según quedó establecido en la Sec. 1-102, supra, y aplicar la norma im-perante en las demás jurisdicciones en las que se adaptó el UCC. Es decir, alega que debemos determinar que el tér-mino prescriptivo transcurre desde que el cheque es nego-ciado, no desde que se descubre la apropiación indebida.
En St. Paul Fire & Marine v. Caguas Fed. Savs., 121 D.P.R. 761 (1988), la Corte de Apelaciones federal para el Primer Circuito nos certificó dos preguntas sobre la rela-ción entre la entonces vigente Ley Uniforme de Instrumen-tos Negociables de Puerto Rico y el derecho general de da-ños y perjuicios. Específicamente, nos solicitó que le orientáramos, en primer lugar, sobre si el banco que paga un cheque por un endoso no autorizado responde al toma-dor —persona a nombre de quien se libra el cheque— aun cuando no fue negligente, y si la negligencia del tomador constituye una defensa para el banco. Íd., pág. 763.
Al resolver, establecimos que la Ley Uniforme de Instru-mentos Negociables de Puerto Rico, por ser una disposición especial, regía lo relativo a las acciones por apropiación indebida de instrumentos negociables, por lo que aplicaba por encima del Art. 1802 del Código Civil, 31 L.P.R.A. sec. 5141. Ello, pues creaba una acción directa e independiente del librador —quien libra o emite el cheque— y del toma-dor contra el banco que paga el cheque, aun cuando no haya mediado negligencia del banco al pagar a quien no *811tenía derecho a los fondos. St. Paul Fire & Marine v. Caguas Fed. Savs., supra, pág. 766.
En el referido precedente reiteramos que en nuestra jurisdicción rige la norma “general de hermenéutica que presume que el legislador de Puerto Rico, al adoptar un esta-tuto de otra jurisdicción, también adopta la interpretación del mismo hecha por el tribunal de más alta jerarquía de ese lugar a la fecha de su adopción”. St. Paul Fire & Marine v. Caguas Fed. Savs., supra, págs. 768-769. Allí también expusimos que “[e]n buena teoría de adjudicación y hermenéutica legal es esa disposición y su historial los que deben guiar el análisis del asunto que nos ocupa a los fines de responder las preguntas certificadas ...”. Íd., pág. 767.
Cónsono con lo resuelto en St. Paul Fire & Marine v. Caguas Fed. Savs., supra, y siguiendo la línea de los foros federales y estatales antes reseñados, estimamos que el propósito uniformador de la LTC, según quedó específicamente plasmado en la Sec. 1-102, junto a los demás principios esbozados en dicha sección deben regir la resolución de la controversia ante nos sobre los principios generales del derecho, aun cuando éstos podrían ser aplicables según la Sec. 1-103, supra. En consecuencia —y por entender que es lo más cónsono con los principios de confiabilidad, finalidad, predictibilidad, uniformidad y eficiencia de las transacciones comerciales que inspiran el UCC y la LTC— resolvemos que el término prescriptivo de tres años fijado por la Sec. 2-118, supra, para las acciones de apropiación indebida de instrumentos negociables provista por la Sec. 2-420, supra, comienza a transcurrir en el momento que el cheque es negociado. Es decir, la causa de acción por apropiación indebida de un cheque surge inmediatamente luego de que se hace u obtiene el pago de cada cheque, y es en ese momento que el término prescriptivo comienza a transcurrir.
A nuestro entender, el esquema normativo de la LTC, así como los principios que encarna, tienen el fin de asegu-rar y fortalecer la negociabilidad de los instrumentos. Es *812preciso, pues, que los términos prescriptivos sean aplicados de forma tal que se garantice el mayor grado de finalidad a las transacciones comerciales mediante la pronta fijación de responsabilidad. Esto redunda, a su vez, en que las transacciones se puedan llevar a cabo con la rapidez y la fluidez que exige el mercado del siglo XXI. El término prescriptive de tres años, contado a partir de que el cheque se negocia, provee tiempo suficiente para que una parte des-cubra y reclame las cantidades que le hayan sido apropia-das indebidamente por medio de un cheque.
Al así resolver, descartamos la aplicación de la teoría cognoscitiva del daño a la hora de determinar en qué mo-mento surge la causa de acción en cuestión. Luego de so-pesar los intereses involucrados, no podemos sino concluir que, en lo que respecta a esta causa de acción, no están presentes las consideraciones de índole liberal que exigi-rían que tomáramos en cuenta un elemento subjetivo a la hora de fijar cuándo comienza a transcurrir el término prescriptivo. Ello, pues, entendemos que es posible descu-brir la apropiación indebida dentro de los tres años desde que un cheque es negociado si se emplea la diligencia razonable.
En el pasado, hemos exigido que las personas establez-can sistemas de contabilidad y métodos de negocio razona-blemente dirigidos a evitar o hacer difícil la falsificación de endosos, especialmente de sus empleados. Solé Electric, Inc. v. Bank of Nova Scotia, 103 D.P.R. 423, 428—429 (1975). Véase, además, Portilla v. Banco Popular, 75 D.P.R. 100 (1953). Si bien es cierto que nuestras expresiones a tales efectos fueron hechas en casos resueltos según el an-tiguo Código de Comercio y la Ley Uniforme de Instrumen-tos Negociables, ello sólo apunta a que, en lo que respecta a la aplicación de legislación cambiaría, siempre se ha exigido que las personas empleen sistemas de contabilidad que respondan a la realidad y al ritmo comercial de su época.
Al igual que lo han hecho otras cortes, estimamos que, si bien en un caso específico una parte podría quedar des-*813provista de un remedio luego de trascurridos los tres años, la pronta resolución de las controversias comerciales y la seguridad en el tráfico de los instrumentos resulta más apremiante. Véase Rodrigue v. Olin Employees Credit Union, supra, citando a Menichini v. Grant, supra. Resolver que la teoría cognoscitiva del daño redundaría en que el que paga o cambia un cheque sin conocer que el endoso es fraudulento podría estar expuesto a responder indefini-damente, o por un periodo mucho más extenso que los tres años que dispone la ley, lo cual evidentemente entorpecería y sería perjudicial para el flujo comercial.
Ello no significa, sin embargo, que una persona a quien se le haya hecho imposible detectar la apropiación indebida porque la otra lo impedía mediante maquinaciones insidiosas, quedará desamparada. Ello, pues la jurisprudencia ha reconocido mecanismos particulares para casos de ocultación fraudulenta. Hemos definido tal engaño como la conducta de una parte que oculta a otra hechos materiales que le impiden descubrir un acto ilegal o una causa de acción que ha surgido a su favor. González v. Pérez, 57 D.P.R. 860, 868 (1941). Mediante esta excepción se busca evitar que una parte pueda “ ‘beneficiarse de su propia maldad amparándose en el estatuto, cuyo propósito es impedir la ilegalidad y el fraude’ ”. Íd. A la persona que alegue y pruebe ser víctima de ocultación fraudulenta no se le puede exigir que ejercite su causa de acción dentro del término prescriptivo. El momento específico en que éste comience a transcurrir cuando se establezca que medió ocultación fraudulenta deberá determinarse caso a caso.
VI
En el caso de autos, el término prescriptivo de tres años de las causas de acción de COSSEC contra el Banco Popular comenzó a transcurrir cuando cada uno de los cheques fue negociado por el Banco Popular. Por ende, las causas de acción que COSSEC pudiera poseer contra el Banco Popu*814lar por cheques negociados más de tres años antes de la presentación de la demanda, están prescritas. Por ello, to-das las causas de acción contra el Banco Popular relativas a cheques negociados por el Banco antes del 4 de febrero de 2004 deberán desestimarse.
En lo que respecta a dicha institución bancaria, COS-SEC no ha alegado oportunamente que ésta haya incurrido en el tipo de conducta que, de probarse, demuestre que se haya cometido ocultación fraudulenta y que excluya la aplicación del término prescriptivo desde la negociación de los cheques.(7) Como indicamos anteriormente, en la de-manda se le imputó al Banco Popular no ejercer el cuidado ordinario al verificar los endosos; obrar de mala fe al no investigar el aumento de actividad transaccional de las cuentas de los codemandados en cuestión, e incurrir en ne-gligencia crasa al autorizar el depósito de cheques fraudu-lentos e ilegales. En ningún momento se alegaron actos que indiquen que haya mediado ocultación fraudulenta por parte del Banco Popular que pudieran justificar la exclu-sión de la aplicación del término prescriptivo. No obstante, nuestra decisión no impide que COSSEC continúe litigando la totalidad de sus reclamaciones contra los demás codemandados.
VII
Por los fundamentos antes expuestos, se confirma la sentencia del Tribunal de Apelaciones y se devuelve el caso al Tribunal de Primera Instancia para la continuación de los procedimientos de acuerdo con lo aquí dispuesto.

*815
Se dictará sentencia de conformidad.

La Jueza Asociada Señora Pabón Charneco disintió con una opinión escrita.

(1) A la Corporación Pública para la Supervisión y Seguro de Cooperativas de Puerto Rico (COSSEC) la dirige una Junta de Directores compuesta por: el Administrador de la Administración de Fomento Cooperativo, el Comisionado de Instituciones Financieras de Puerto Rico, el Secretario de Hacienda, el Inspector de Cooperativas, cuatro representantes de las cooperativas aseguradas y un ciudadano particular en representación del interés público. 7 L.P.R.A. sec. 1334c.


(2) La Ley Núm. 208 de 17 de agosto de 1995 está dividida en cinco capítulos e incorporó a nuestra legislación normas basadas en los Arts. 1, 3, 4, y 4A del Uniform Commercial Code (UCC). El primero de sus capítulos provee las reglas de interpretación y aplicación y está basado en el Art. 1 del UCC. Secs. 1-102 a 1-208 de la Ley de Transacciones Comerciales (LTC), 19 L.P.R.A. secs. 401-458. El segundo capítulo trata sobre el tráfico de los instrumentos negociables y corresponde al Art. 3 del UCC. En específico, regula la negociación, cesión, pago y ejecución de los instrumentos negociables, así como la responsabilidad de las partes, la desatención y el relevo. Secs. 2-102 a 2-605 de la LTC, 19 L.P.R.A. secs. 502-755. El tercer capítulo, el cual está basado en el Art. 4 del UCC, establece las normas que rigen los depósitos y cobros bancarios. Secs. 3-101 a 3-504 (19 L.P.R.A. secs. 801-1004). El cuarto capítulo, basado en el Art. 4A del UCC, versa sobre las transferencias de fondos. Secs. 4-101 a 4-507 (19 L.P.R.A. secs. 1021-1167). Por último, se dispuso la derogación de los Arts. 353 a 548 del Código de Comercio y la fecha de vigencia de la LTC.
Por medio de la Ley Núm. 241 de 19 de septiembre de 1996 se incorporaron a nuestro ordenamiento los Arts. 5, 7, 8 y 9 del UCC mediante la creación de capítulos de la LTC con idéntica numeración. Así, el Capítulo 5 ahora regula las cartas de crédito. Secs. 5-102 a 5-117 (19 L.P.R.A. secs. 1221-1236). El Capítulo 7 establece las normas relativas a los resguardos de almacén. Secs. 7-101 a 7-603 (19 L.P.R.A. secs. 1401-1653). En el Capítulo 8 se regulan los valores de inversión. Secs. 8-101 a 8-511 (19 L.P.R.A. secs. 1701-1911). Por último, el Capítulo 9 establece las normas relativas a las transacciones garantizadas por propiedad mueble. Secs. 9-101 a 9-507 (19 L.P.R.A. secs. 2001-2207).


(3) Este es el texto vigente actualmente, según se dispuso en la Ley Núm. 176 de 31 de agosto de 1996. El texto original de la Ley Núm. 208 disponía que, “[a] menos que sean desplazados por disposiciones particulares de esta Ley, todo lo relativo a los requisitos, las modificaciones, excepciones, interpretación y extinción y a la capacidad de los contratantes se regirá por los principios generales del Derecho en nuestra jurisdicción”. 1995 (Parte 1) Leyes de Puerto Rico 1016.


(4) La propia Sec. 2-104 establece tres excepciones a la norma de que un instru-mento negociable no debe contener promesas adicionales a la del pago de una suma de dinero. Éstas son: un compromiso de mantener un colateral para garantizar el pago del dinero; un poder para admitir sentencia o disponer del colateral o una renuncia al beneficio de cualquier ley que exista concediéndole una ventaja o protec-ción al deudor. 19 L.P.R.A. sec. 504(a)(3).


(5) El texto original de la Sec. 2-104 disponía que un cheque era “una letra de cambio”. 1995 (Parte 1) Leyes de Puerto Rico 1033. Mediante la Ley Núm. 241 de 19 de septiembre de 1996 se enmendó la LTC para, entre otras cosas, sustituir las referencias a la “letra de cambio” a través de la LTC por el término “giro”.


(6) Un limitado número de cortes, en su mayoría foros apelativos estatales, han validado la aplicación del discovery rule. Véanse: DeHart v. First Fidelity Bank, N.A./South Jersey, 67 B.R. 740 (D. N.J. 1986); Gallagher v. Santa Fe Federal Employees Federal Credit Union, 52 P.3d 412 (N.M. Ct. App. 2002); UNR-Rohn, Inc. v. Summit Bank of Clinton County, 687 N.E.2d 235 (Ind. Ct. App. 1997); Stjernholm v. Life Ins. Co. of N.A., 782 P.2d 810 (Colo. Ct. App. 1989); Branford State Bank v. Hackney Tractor Co., 455 So.2d 541 (Fla. Dist. Ct. App. 1984).


(7) Según surge del expediente, no fue hasta que COSSEC presentó su alegato ante este Tribunal que alegó por primera vez que el Banco Popular autorizó las transacciones fraudulentas a sabiendas e intencionalmente y que se benefició de los fondos ilegalmente obtenidos. Aduce que, “[d]e probar las alegaciones de la demanda, culminado el descubrimiento de prueba y el juicio en su fondo, es posible que la demandante COSSEC demuestre la conducta fraudulenta del [Banco Popular]”. Alegato de la parte peticionaria, pág. 21. Sabido es que este Tribunal no considerará alegaciones que no hayan sido esgrimidas ante los foros inferiores. Además, según indica correctamente el Banco Popular en su Réplica al Alegato de COSSEC, en la demanda no se imputó conducta fraudulenta alguna al Banco Popular.